RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2021-CA-1272-MR


BERT HENSLEY, IN HIS OFFICIAL
AND INDIVIDUAL CAPACITIES;
COURTNEY ISAACS, IN HER
OFFICIAL AND INDIVIDUAL
CAPACITIES; LORETTA CRUSE, IN
HER OFFICIAL AND INDIVIDUAL
CAPACITIES; STACEY KINDRED,
IN HER OFFICIAL AND
INDIVIDUAL CAPACITIES; AND
VALERIE KIRBY, IN HER OFFICIAL
AND INDIVIDUAL CAPACITIES                            APPELLANTS


             APPEAL FROM ESTILL CIRCUIT COURT
v.           HONORABLE MICHAEL DEAN, JUDGE
                   ACTION NO. 19-CI-00069


JOHN ADAM HARKINS, BY AND
THROUGH GUARDIAN AND
CONSERVATOR, JOHN HARKINS                              APPELLEE


                          OPINION
                   AFFIRMING IN PART AND
                     REVERSING IN PART

                         ** ** ** ** **
BEFORE: CALDWELL, DIXON, AND TAYLOR, JUDGES.

DIXON, JUDGE: Bert Hensley, in his official and individual capacities; Courtney

Isaacs, in her official and individual capacities; Loretta Cruse, in her official and

individual capacities; Stacey Kindred, in her official and individual capacities; and

Valerie Kirby, in her official and individual capacities, appeal from the order

denying their motion for summary judgment entered on October 11, 2021, by the

Estill Circuit Court. Following a careful review of the record, briefs, and law, we

affirm in part, as to the lack of qualified immunity for Kirby and Isaacs, and

reverse in part, concerning the immunity of Hensley, Cruse, and Kindred.

             BACKGROUND FACTS AND PROCEDURAL HISTORY

                 John “Adam” Harkins attended West Irvine Elementary School. On

October 21, 2013, Courtney Isaacs1 was the substitute teacher for Adam’s class,

which was joined by Valerie Kirby’s2 class during recess. On the playground, a

small group of boys – including Adam – passed a mini Nerf football back and

forth. After the ball had been passed only a few times, Adam fell, striking his head

on the sidewalk. Teachers approached Adam, and special education teacher Stacey

Kindred – who just happened to be returning a student to his/her class at the time –




1
    Although Isaacs was still in college at the time, she had an emergency teaching certification.
2
  Kirby was also a substitute teacher at the time; however, she had previously retired from
teaching with approximately 30 years’ experience.

                                                 -2-
escorted Adam to the school nurse. The nurse called Adam’s mom who took him

to a local hospital for further treatment.

             Nearly five-and-a-half years after his fall, Adam’s father, John

Harkins, sued former superintendent Bert Hensley, former principal Lorretta

Cruse, Kirby, Kindred, and others not party to this appeal. Nearly two years later,

Harkins amended his complaint to add Isaacs as a defendant.

             After significant discovery – including depositions – Hensley, Cruse,

Kindred, Kirby, and Isaacs moved the trial court for summary judgment, asserting

they were not negligent and were immune for their discretionary actions performed

in good faith as teachers and school administrators. In its order denying summary

judgment, the trial court found “there are genuine issues of material fact whether

school officials and teachers were negligent in supervising students at the time of

Adam’s injuries, and the Defendants are not entitled to qualified immunity.”

(Emphasis added.) This interlocutory appeal followed.

                             STANDARD OF REVIEW

             This appeal is properly before us because an order denying a claim of

immunity is immediately appealable. Harrod v. Caney, 547 S.W.3d 536, 540 (Ky.

App. 2018); Breathitt Cnty. Bd. of Educ. v. Prater, 292 S.W.3d 883, 887 (Ky.

2009); Mattingly v. Mitchell, 425 S.W.3d 85, 89 (Ky. App. 2013). Entitlement to

immunity is a question of law. Univ. of Louisville v. Rothstein, 532 S.W.3d 644,


                                             -3-
647 (Ky. 2017); Rowan Cnty. v. Sloas, 201 S.W.3d 469, 475 (Ky. 2006) (citing

Jefferson Cnty. Fiscal Ct. v. Peerce, 132 S.W.3d 824, 825 (Ky. 2004)). Questions

of law are reviewed de novo. Rothstein, 532 S.W.3d at 647 (citing Cumberland

Valley Contractors, Inc. v. Bell Cnty. Coal Corp., 238 S.W.3d 644, 647 (Ky.

2007)).

                                     ANALYSIS

             On appeal, Hensley, Cruse, Kindred, Kirby, and Isaacs contend the

trial court erred in finding they were not entitled to qualified immunity. This is the

sole issue before us as “the scope of appellate review of an interlocutory appeal of

the trial court’s determination of the application of . . . immunity is limited to the

specific issue of whether the immunity was properly denied and nothing more.”

Baker v. Fields, 543 S.W.3d 575, 578 (Ky. 2018).

             Sovereign immunity is broad, protecting the state not only from the

imposition of money damages but also from the burden of defending a lawsuit.

Meinhart v. Louisville Metro Gov’t, 627 S.W.3d 824, 830 (Ky. 2021); Lexington-

Fayette Urban Cnty. Gov’t v. Smolcic, 142 S.W.3d 128, 135 (Ky. 2004) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 817-18, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d

396 (1982)) (“Immunity from suit includes protection against the ‘cost[s] of trial’

and the ‘burdens of broad-reaching discovery’ that ‘are peculiarly disruptive of

effective government.’”). The doctrine of sovereign immunity also covers


                                          -4-
departments, boards, and agencies that are integral parts of state government, such

as public schools and their employees. See Bryant v. Louisville Metro Hous. Auth.,

568 S.W.3d 839, 846 (Ky. 2019). The immunity of governmental and quasi-

governmental agencies is referred to as “governmental” as opposed to “sovereign”

immunity, though this delineation in terminology is a distinction without a

difference. Id. The immunity that extends to governmental employees in their

individual capacities is commonly referred to as “qualified” immunity. Yanero v.

Davis, 65 S.W.3d 510, 522 (Ky. 2001).

             Whether qualified immunity extends to an individual turns on whether

their actions, or inactions, were discretionary or ministerial. Id. “Generally, a

governmental employee can be held personally liable for negligently failing to

perform or negligently performing a ministerial act.” Marson v. Thomason, 438

S.W.3d 292, 296 (Ky. 2014). By contrast, such employees are immune when

performing discretionary acts, so long as they act in good faith. Thus, qualified

immunity “rests not on the status or title of the officer or employee, but on the

function performed.” Yanero, 65 S.W.3d at 521.

             Even so, our courts treat diverse categories of governmental

employees differently based on their responsibilities and duties owed to the public.

Accordingly, we will look first at the school administrators and then at the teachers

to determine whether they were entitled to qualified immunity.


                                         -5-
             In the case herein, both Hensley and Cruse were school

administrators, but neither was present on the playground at the time of Adam’s

accident. Likewise, neither was responsible for the direct supervision of the

children at West Irvine Elementary at recess on the day of Adam’s fall. Instead,

they had only a general duty of supervision.

             Concerning the duties of a school principal, the Supreme Court of

Kentucky has held:

             Principals do have a duty to provide a safe school
             environment, but they are not insurers of children’s
             safety. They must only be reasonably diligent in this
             task. Because that task is so situation specific, and
             because it requires judgment rather than a fixed, routine
             performance, looking out for children’s safety is a
             discretionary function for a principal, exercised most
             often by establishing and implementing safety policies
             and procedures.

Marson, 438 S.W.3d at 299 (emphasis added). Here, like in Marson, there is no

proof that former principal Cruse ever undertook to personally supervise children,

including Adam, playing at recess. Instead, Cruse’s general duty to look out for

the safety of the students was clearly discretionary in nature, and she, too, is clearly

entitled to qualified immunity. Accordingly, the trial court herein erred in finding

that Cruse negligently supervised the students and was not immune from suit.

             Likewise, former superintendent Hensley, as a school administrator,

owed Adam only a general duty to provide a safe school environment as opposed


                                          -6-
to a specific duty to supervise. That duty “‘is a discretionary function for [school

officials] exercised most often by establishing and implementing [supervision]

policies and procedures,’ which is qualitatively different from actually supervising

the students, a ministerial duty for those who are assigned such supervision.”

Ritchie, 559 S.W.3d at 832 (quoting Marson, 438 S.W.3d at 299, 302). Therefore,

as even Harkins admits,3 the trial court erred in finding that Hensley negligently

supervised the students and was not immune from suit in the case herein.4

               Concerning the duties of teachers, however, our courts have

repeatedly stated that a teacher’s duty to supervise students is ministerial, as it

requires enforcement of known rules. Williams v. Kentucky Dep’t of Educ., 113

S.W.3d 145, 150 (Ky. 2003). The amended complaint alleges, “[b]ased upon

information and belief, Defendants Kirby, Kindred, and Isaacs were supervising

the students at recess on October 21, 2013.” In the answer to the amended

complaint, this allegation was denied to the extent it describes the conduct of

Kindred, but admitted as to the conduct of Kirby and Isaacs. Since Kindred and



3
  In Harkins’s response to the motion for summary judgment, he “concedes as that, under the
current state of the law, Superintendent Bert Hensley is entitled to dismissal.” On appeal,
Harkins’s brief states he “still has no objection to [Hensley’s] dismissal.”
4
  To the extent that Hensley and Cruse had a duty to implement policies, such actions are
discretionary, and no evidence has been presented that they acted in bad faith; therefore, they are
entitled to qualified immunity for those actions. Ritchie, 559 S.W.3d at 832. While enforcement
of rules is a ministerial function, Harkins has failed to identify any rules Hensley or Cruse failed
to enforce. Yanero, 65 S.W.3d at 529.

                                                -7-
Isaacs were performing a ministerial duty of supervising students on the

playground at recess at the time of Adam’s accident, the trial court did not err in

finding material issues of genuine fact precluded it from finding them immune.

Contrary to their assertion, Kirby and Isaacs are not entitled to immunity simply

because they acted in good faith; an analysis of whether acts were conducted in

good faith only comes into play if said acts were discretionary.

             The Supreme Court of Kentucky has provided guidance concerning

the difference between immunity from suit and liability from negligence holding:

             One might reason that it is impossible for a teacher to
             fully perform the ministerial duty of supervision of
             students because there are so many things involved in
             that process that are beyond what the teacher can control.
             For example, if a teacher is working with a student on
             one side of the room, and on the other side of the room a
             student stabs his desk mate with a pencil, it could
             rightfully be argued that no teacher could prevent all
             harm from coming to the children in his care. But that
             does not mean his supervision duty was discretionary,
             such that he would have immunity from suit.

             Instead, the ministerial duty of supervision must be
             viewed through the lens of negligence. It is possible that
             some acts that happen when a teacher is supervising are
             outside the scope of what his supervision requires, and he
             will be entitled to a summary judgment as a matter of
             law. Or, as with the pencil stabbing, the question may be
             whether the teacher was negligent in his supervision, and
             then the reasonableness of the teacher’s actions will be
             taken into account. Certainly, there are defenses to the
             claim that a teacher (or any official) has breached his
             ministerial duty. But that does not mean such a claim is
             barred by immunity.

                                         -8-
Marson, 438 S.W.3d at 302. Stated another way, the fact that neither Kirby nor

Isaacs have been found immune from suit does not later preclude a finding that one

or both were not negligent.

             Our immunity analysis concerning Kindred differs from that of Kirby

and Isaacs, however. Although Kindred was a teacher and at the playground when

Adam fell, she was not assigned to his class or playground supervision duty at that

time. In fact, Kindred specifically and repeatedly denied that she had a duty to

supervise any student at that time except the one she was returning to his/her class.

Harkins has proffered no proof that Kindred owed Adam any specific duty of

supervision. Consequently, since neither Kindred’s conduct nor duty owed to

Adam was ministerial at the time of his accident, Kindred was entitled to a grant of

summary judgment finding her immune from this lawsuit. The trial court erred in

its contrary determination.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order entered by the

Estill Circuit Court is REVERSED to the extent it denied qualified immunity to

Hensley, Cruse, and Kindred, and AFFIRMED to the extent it found Kirby and

Isaacs were not entitled to immunity.



             ALL CONCUR.

                                         -9-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEE:

Suzanne Cassidy            A. Nicholas Naiser
Covington, Kentucky        Louisville, Kentucky

                           Tad Thomas
                           Lindsy Lopez
                           Prospect, Kentucky




                         -10-